Exhibit 10.2

PROMISSORY NOTE

 

$30,875,000.00 USD    Date: September 2, 2016

THIS PROMISSORY NOTE (this “Note”) made as of September 2, 2016, by CIO RESEARCH
COMMONS, LLC, a Delaware limited liability company, CIO TECHNOLOGY POINT I & II,
LLC, a Delaware limited liability company and CIO UNIVERSITY TECH, LLC, a
Delaware limited liability company having an address at c/o City Office REIT,
Inc., 1075 West Georgia St., Suite 2010, Vancouver, British Columbia V6E 3C9
Canada (each and collectively, with joint and several liability, “Borrower”), to
BANKUNITED, N.A., national banking association, having an office at 7815 N.W.
148th Street, Miami Lakes, Florida 33016 (“Bank”). Capitalized terms used but
not defined in this Note shall have the meanings assigned to them in the Loan
Agreement (as hereinafter defined).

 

  1. Covenant to Pay

FOR VALUE RECEIVED, without grace, except as expressly provided for herein and
in the Loan Agreement, Borrower does hereby covenant and promise to pay to the
order of Bank, at Bank’s office at 7815 N.W. 148th Street, Miami Lakes, Florida
33016, or at such other place as Bank may designate to Borrower in writing from
time to time, in legal tender of the United States, the principal amount of
$30,875,000.00 or so much thereof as shall be outstanding from time to time (the
“Principal Balance”), together with interest on the unpaid portion of said
Principal Balance at the Interest Rate (as hereinafter defined), from the date
of this Note until the Principal Balance and all interest accrued thereon shall
be fully paid. The period from the date hereof through and including the
Maturity Date (as hereinafter defined) is hereinafter referred to as the “Term.”



--------------------------------------------------------------------------------

  2. Interest Rate

The unpaid Principal Balance of this Note from day to day outstanding which is
not past due, shall bear interest at fixed rate of interest per annum equal to
3.85% (the “Interest Rate”).

 

  3. Calculation of Interest

Interest and fees, if any, shall be computed on the basis of a 360-day year
consisting of 30 days in a month for each applicable period (“30/360
Computation”). The 30/360 Computation determines the annual effective yield by
taking the stated (nominal) rate for a year’s period and then dividing said rate
by 360 to determine the daily periodic rate to be applied for each day in the
applicable period. Application of the 30/360 Computation produces an annualized
effective rate exceeding that of the nominal rate.

 

  4. Payment of Indebtedness

Borrower shall make payments of principal and interest under this Note as
follows and said payments shall be applied upon receipt thereof:

a. This Note shall be due and payable in consecutive monthly payments of
principal and interest in the amount of $144,744.54 each, commencing on October
7, 2016, and continuing on the same day of each month thereafter until the
Maturity Date.

b. On September 2, 2023 (the “Maturity Date”), the entire unpaid Principal
Balance, together with all unpaid interest accrued thereon and all other Debt
(as defined in the Loan Agreement), shall be due and payable.

Security

This Note is supplemented and/or secured by, inter alia, the following
documents: (i) Loan Agreement made by and among Borrower and Bank dated as of
the date hereof (as the same may be amended, restated, replaced, supplemented or
otherwise modified from time to

 

2



--------------------------------------------------------------------------------

time, the “Loan Agreement”), (ii) a Mortgage, Assignment of Leases and Rents and
Profits, Security Agreement and Fixture Filing dated of even date herewith, from
each Borrower for the benefit of Bank, duly recorded in the Public Records of
Orange County, Florida (each such mortgage and collectively all such mortgages,
the “Mortgage”), encumbering the premises described thereunder located in the
Central Florida Research Park, in the City of Orlando, Orange County, Florida
(the “Property”); and (iii) an Assignment of Leases, Rents, Profits and Other
Income dated of even date herewith, from each Borrower for the benefit of Bank,
duly recorded in the Public Records of Orange County, Florida, encumbering the
Property (each such assignment and collectively all such assignments, the
“Assignment of Leases”), which documents specify various Events of Default upon
the happening of which all sums due and owing under this Note may be declared
immediately due and payable after all applicable notice and cure periods
associated with such defaults.

 

  5. Prepayment

(a) Provided no Event of Default then exists, Borrower shall have the right to
prepay the Principal Balance, in whole, or in part, upon not less than 60 days’
prior written notice (the “Prepayment Notice”) to Bank specifying the date on
which prepayment is to be made (the “Prepayment Date”) and the amount of any
such prepayment (the “Prepayment Amount”). On the Prepayment Date, Borrower
shall pay (i) the Prepayment Amount, (ii) interest accrued and unpaid on the
Prepayment Amount to and including the last day of the month in which the
Prepayment Date occurs, (iii) in the event the Prepayment Amount equals the
entire outstanding Principal Balance, all other unpaid Debt and (iv), if
applicable, a prepayment premium (the “Prepayment Premium”) equal to [A] 2.00%
of the Prepayment Amount, if the Prepayment Date is on or prior to the first
anniversary date of this Note, or [B]1.00% of the Prepayment Amount if the
Prepayment Date is after the first anniversary of the date of this Note but on
or prior to the second anniversary date of this Note.

 

3



--------------------------------------------------------------------------------

(b) If any Prepayment Notice is given, the entire Prepayment Amount specified
therein (together with the applicable Prepayment Premium and all other sums
referred to above) shall be due and payable on the Prepayment Date set forth
therein; provided, however, that Borrower shall have the right to rescind any
Prepayment Notice by written notice to Bank delivered at any time on or prior to
the Prepayment Date, in which event Borrower shall no obligation to make any
prepayment or any other obligation or liability with respect to such rescinded
Prepayment Notice, other than for the reimbursement of the reasonable out of
pocket costs and expenses paid or incurred by Bank in connection with the
anticipated prepayment described in such Prepayment Notice, which amounts shall
be reimbursed to Bank promptly following demand therefor.

(c) Any partial prepayment made hereunder shall be applied first against any
unpaid interest accrued or accruing at the Involuntary Rate, then to unpaid
interest accrued or accruing at the Interest Rate, then to any amounts (other
than principal) due and owing by Borrower to the Bank pursuant to the Loan
Documents, and then against the Principal Balance in inverse order of maturity
(i.e., so as to reduce the final payments of principal due and owing hereunder
and not result in any reduction in or deferment of the monthly payments of
principal due and owing hereunder).

(d) Payment of the entire outstanding Principal Balance following an
acceleration of the same in accordance with the Loan Documents shall be deemed
to be a voluntary prepayment to which the Prepayment Premium shall be applicable
to the extent payable as provided in subpart 5(a) above.

(e) Notwithstanding any other provision of this Section 5, no Prepayment Premium
shall be payable with respect to any prepayment (whether in whole or in part)
occurring after the second anniversary date of this Note or as a result of the
application of any Insurance Proceeds or Awards under the Loan Agreement.

 

4



--------------------------------------------------------------------------------

  6. Waivers

Borrower hereby knowingly, voluntarily, intentionally, unconditionally and
irrevocably (i) waives presentment and demand for payment, notice of dishonor,
protest and notice of protest of this Note, (ii) agrees to pay all reasonable
out of pocket costs of collection when incurred by Bank, including, but not
limited to, reasonable attorneys’ fees and disbursements (which costs may be
added to the amount due under this Note and be receivable therewith) and (iii)
agrees to perform and comply, with each of the terms, provisions, covenants and
conditions contained in this Note, the Loan Agreement, the Mortgage and any of
the other Loan Documents on the part of Borrower to be observed or performed.

 

  7. No Release

No (a) release by Bank of any portion of the Premises (as defined in the
Mortgage) or any other collateral being held as security for the payment by
Borrower of the Debt, (b) granting by Bank of an extension of time for payment
of this Note, or any installment thereof, or (c) alteration, amendment or waiver
of any term, provision, covenant or condition of this Note or any Loan Document
shall release, discharge, modify, change or affect the liability of Borrower
under this Note or any of the other Loan Documents, except, with respect to (c)
above, as expressly provided in such amendment to this Note or other Loan
Document. The right to plead any and all statutes of limitations as a defense to
any demand on this Note, or any guaranty hereof, or any agreement to pay the
same, or any demand secured by the Mortgage, or any and all obligations and
liabilities arising out of or in connection with this Note, the Loan Agreement
or any of the other Loan Documents, is expressly waived by Borrower, and any
endorsers and/or guarantors of this Note, to the fullest extent permitted by
law.

 

5



--------------------------------------------------------------------------------

  8. Writings

This Note may not be waived, changed, modified or discharged orally, but only by
an agreement in writing, signed by the party against whom enforcement of any
waiver, change, modification or discharge is sought.

 

  9. Event of Default

It is hereby expressly agreed that the entire Debt shall, without notice (except
as may be provided herein, in the Loan Agreement or in the Mortgage), become
immediately due and payable at the option of Bank exercised upon any Event of
Default and, in such event, the Mortgage may be foreclosed in accordance the
terms thereof. All of the terms, provisions, covenants and conditions contained
in the Loan Agreement, the Mortgage, the Assignment of Leases and the other Loan
Documents which are to be kept and performed by Borrower are hereby made part of
this Note to the same extent and with the same force and effect as if they were
fully set forth in this Note. Failure to exercise such option or any other
rights Bank may, in the event of any such Event of Default, be entitled to,
shall not constitute a waiver of the right to exercise such option or any other
rights in the event of any subsequent Event of Default, whether of the same or
different nature.

 

  10. Late Charge

If any sum payable under this Note (but excluding, however, the final
installment of the outstanding Principal Balance due on the Maturity Date) is
not paid within 10 days of its due date, Borrower shall pay upon demand a late
payment charge (“Late Charge”) in the amount of 5.00% of such unpaid sum to
defray the expenses incurred by Bank in handling and processing such delinquent
payment, and such amount shall be secured by the Mortgage and the Loan
Documents. Nothing contained herein shall be deemed to constitute a waiver or
modification of the due date on which such sums are due and payable.

 

6



--------------------------------------------------------------------------------

  11. Involuntary Rate

In addition to any Late Charge which may be due under this Note, if the Debt is
declared immediately due and payable by Bank pursuant to the provisions of this
Note or any of the Loan Documents, or if any installment of principal or
interest is not paid when due, or if the Debt is not paid in full on the
Maturity Date, or if any other Event of Default shall have occurred, Borrower
shall thereafter pay interest on the past due amount of principal or interest,
or with respect to the acceleration of the Debt or an Event of Default, the
outstanding Principal Balance, from the date of any of such events, as the case
may be, until the date the installment of interest or principal is paid, the
Debt is paid in full, or until such Event of Default is cured, at a per annum
rate (the “Involuntary Rate”) equal to the lesser of (x) 10% or (y) the Maximum
Rate, as defined below.

 

  12. Maximum Rate

In the event the interest provisions or any exactions provided for herein or in
the Loan Agreement, the Mortgage or in any of the other Loan Documents shall
result, because of the monthly reduction of principal or for any other reason,
at any time during the Term in an effective rate of interest which, for any
month, transcends the limit of the usury or any other law applicable to the Loan
(the “Maximum Rate”), all sums in excess of those lawfully collectible as
interest for the period in question shall, without further agreement or notice
between or by any party hereto, be applied in reduction of the Principal Balance
immediately upon receipt of such moneys by Bank with the same force and effect
as though Borrower had specifically designated such extra sums to be so applied
to reduction of the Principal Balance and Bank had agreed to accept such extra
payment(s) as a premium-free prepayment. In no event shall any agreed to or
actual exaction as consideration for the Loan transcend the limits imposed or
provided by the law applicable to this transaction or Borrower.

 

7



--------------------------------------------------------------------------------

  13. Application of Payments

If at any time Bank receives from Borrower a payment or prepayment in an amount
that is less than all amounts then due, Bank may apply that payment or
prepayment (i) first, to interest accruing at the Involuntary Rate, (ii) then to
interest accruing at the Interest Rate, (iii) then to any amounts (other than
principal) then due and payable in accordance with the Loan Documents, and (iv)
then to the outstanding Principal Balance. Borrower agrees that neither Bank’s
acceptance of a payment or prepayment from Borrower in an amount that is less
than all amounts then due, nor Bank’s application of such payment or prepayment
in the manner authorized in the immediately preceding sentence, shall be deemed
to constitute either a waiver of the unpaid amounts or an accord and
satisfaction.

 

  14. Notices

All notices, demands, requests, consents and other communications which are
required or permitted to be given under this Note shall be sufficiently given
when given as set forth in the Loan Agreement.

 

  15. Applicable Law

This Note shall be construed in accordance with and be governed by the laws of
the State of Florida without reference to principles of conflicts of
law. Borrower hereby agrees to submit to personal jurisdiction in all state and
federal courts located in the State Florida and County of Orange in any action
or proceeding relating to this Note, the Loan Agreement, the Mortgage or any of
the other Loan Documents. In furtherance of such agreement, Borrower consents
and agrees to service of any summons, complaint or other legal process in any
such suit, action or proceeding by registered or certified U.S. mail, postage
prepaid, to Borrower care of its

 

8



--------------------------------------------------------------------------------

registered agent in the State of Delaware, with a copy to the address for
Borrower above, and consents and agrees that such service shall constitute in
every respect valid and effective service (but nothing in this instrument shall
affect the validity or effectiveness of process served in any other manner
permitted by law).

 

  16. Waiver of Trial By Jury

Borrower, and by acceptance hereof, Bank, each hereby knowingly, voluntarily,
intentionally, unconditionally and irrevocably waives all right to trial by jury
in any action, proceeding or counterclaim arising out of or relating to this
Note, the Loan Agreement, the Mortgage or any of the other Loan Documents.

 

  17. Joint and Several

If Borrower consists of more than one person or party, the obligations and
liabilities of each such person or party hereunder shall be joint and several.

 

  18. Power

Borrower represents that Borrower has full power, authority and legal right to
execute and deliver this Note and that the payment of the Debt constitutes a
valid and binding obligation of Borrower.

 

  19. Form

Whenever used in this Note, the singular number shall include the plural, the
plural the singular, and the words “Borrower” and “Bank” shall include their
respective successors and assigns.

 

  20. Right of Set Off

If an Event of Default shall have occurred and be continuing after all
applicable notice and cure periods associated with such Event of Default, Bank
and its Affiliates are hereby authorized at any time and from time to time, to
the fullest extent permitted by applicable law, to

 

9



--------------------------------------------------------------------------------

set off and apply any and all deposits (general or special, time or demand,
provisional or final, in whatever currency) at any time held and other
obligations (in whatever currency) at any time owing by Bank or any such
Affiliate to or for the credit or the account of Borrower against any and all of
the obligations of Borrower now or hereafter existing under this Note, the Loan
Agreement or any other Loan Document, irrespective of whether or not Bank shall
have made any demand under this Note, the Loan Agreement or any other Loan
Document. The rights of Bank and its respective Affiliates under this paragraph
are in addition to other rights and remedies (including other rights of setoff)
that Bank or its respective Affiliates may have. Bank agrees to notify Borrower
promptly after any such setoff and application, provided that the failure to
give such notice shall not affect the validity of such setoff and application.

 

  21. Construction

This Note shall be construed without regard to any presumption or other rule
requiring construction against the party causing this Note to be drafted.

 

  22. Bank

To the extent that any action is to be taken, any information is to be delivered
to or by Bank, any determination is to be made, or any consent is to be given or
withheld by Bank, any such action, delivery, determination or consent shall be
taken, made or given or withheld, as the case may be, by Bank or any successor
agent thereto.

 

  23. Heirs, Successors and Assigns

All of the terms, provisions, covenants and conditions of this Note shall apply
to, bind and inure to the benefit of, the heirs, executors, administrators,
successors and assigns of Borrower and Bank, respectively.

 

10



--------------------------------------------------------------------------------

Florida documentary stamp tax in the amount of $108,062.50 has been paid in
connection with the recording of the Mortgage executed by CIO RESEARCH COMMONS,
LLC, a Delaware limited liability company.

[execution signature on the following page]

 

11



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Borrower has duly executed this Note as of the day and year
first above written.

 

BORROWER: CIO RESEARCH COMMONS, LLC, a Delaware limited liability company By:  
SCCP Central Valley GP Corp., a Delaware corporation, its Manager   By:  

/s/ Anthony Maretic

  Name:  

Anthony Maretic

  Its:  

Treasurer

 

12



--------------------------------------------------------------------------------

BORROWER: CIO TECHNOLOGY POINT I & II, LLC, a Delaware limited liability company
By:   SCCP Central Valley GP Corp., a Delaware corporation, its Manager   By:  

/s/ Anthony Maretic

  Name:  

Anthony Maretic

  Its:  

Treasurer

 

13



--------------------------------------------------------------------------------

BORROWER: CIO UNIVERSITY TECH, LLC, a Delaware limited liability company By:  
SCCP Central Valley GP Corp., a Delaware corporation, its Manager   By:  

/s/ Anthony Maretic

  Name:  

Anthony Maretic

  Its:  

Treasurer

 

14